Memorandum:
In this proceeding pursuant to Family Court Act article 10, petitioner appeals from an order that placed the children with the intervenor herein, who is the father of the children at issue. Since the entry of the order on appeal, Family Court issued another order after a lengthy permanency hearing and again placed the children with their father. This appeal must therefore be dismissed as moot (see Matter of Stephon Elijah G., 63 AD3d 640 [2009]; Matter of Destiny HH., 63 AD3d 1230, 1231 [2009], lv denied 13 NY3d 706 [2009]; Matter of Julia R., 52 AD3d 1310, 1311 [2008], lv denied 11 NY3d 709 [2008]). Present — Scudder, P.J., Smith, Centra, Green and Gorski, JJ.